Case 3:17-cv-00101-RDM Document 511-3 Filed 07/16/20 Page 1 of 4




           EXHIBIT 3
Case 3:17-cv-00101-RDM Document 511-3 Filed 07/16/20 Page 2 of 4
                                                              Exhibit 3




                    In the Matter of:

      CFPB v. Navient Corporation, et al.

                     June 7, 2018
                Kevin Woods - 30(b)(6)




              Condensed Transcript with Word Index




                For The Record, Inc.
   (301) 870-8025 - www.ftrinc.net - (800) 921-5555
             Case 3:17-cv-00101-RDM Document 511-3 Filed 07/16/20 Page 3 of 4
                                                Woods - 30(b)(6)
CFPB v. Navient Corporation, et al.                                                                     6/7/2018
                                                       77                                                        79
  1    they have provided reporting to?                      1   question?
  2        A I don't.                                        2           (The reporter read back the record.)
  3        Q Other than executives at Navient                3           THE WITNESS: When you say the
  4    Solutions providing these reports to the board or     4   servicing contract, you mean the Department of
  5    to board committees of Navient Corporation, are       5   Education contract?
  6    you aware of any other communications that occur      6           BY MR. JABBOUR:
  7    between Navient Corporation and Navient Solutions     7       Q Correct.
  8    regarding Navient Solutions' performance under the    8       A Not that I'm aware of.
  9    contract?                                             9       Q You indicated earlier that there was
 10        A Not that I'm aware of.                         10   reporting to Navient Corporation concerning the
 11        Q How does Navient Solutions provide             11   budget of Navient Solutions.
 12    financial information to Navient Corporation with    12           What sort of communications take place
 13    respect to Navient Solutions -- I'm sorry, Navient   13   between Navient Solutions and Navient Corporation
 14    Corporation compiling its SEC filings?               14   regarding the budget?
 15            MR. PAIKIN: Object to form.                  15       A I don't know specifically. I
 16            I'll let him answer, but I think             16   understood that there were some general updates
 17    you're pushing the envelope on what's covered by     17   associated with the budget provided as part of the
 18    topic 2.                                             18   board reporting process, but I don't know the
 19            THE WITNESS: Can you rephrase the            19   specifics. I don't -- I'm not involved with that
 20    question?                                            20   process.
 21            BY MR. JABBOUR:                              21       Q Did you speak with anyone in
 22        Q Sure. Who within Navient Solutions is          22   particular to prepare for topic 2?
 23    responsible for providing financial information to   23       A I spoke with the folks at the table.
 24    Navient Corporation for purposes of SEC filings?     24       Q Was there anyone else who you spoke
 25        A I'm not sure.                                  25   with to educate yourself about topic 2?

                                                       78                                                        80
  1         Q Has Navient Corporation ever indicated         1        A No.
  2    that there are specific financial metrics that        2        Q How does Navient Solutions go about
  3    Navient Solutions must achieve?                       3   determining -- or, I'm sorry, let me rephrase it.
  4            MR. PAIKIN: Object to form.                   4            How does Navient Solutions go about
  5            THE WITNESS: So with -- with Navient          5   determining what repayment options are suitable
  6    Corporation assigning all its servicing duties to     6   for what categories of borrowers?
  7    Navient Solutions, any sort of metrics would be       7            MR. PAIKIN: Object to form.
  8    determined within Navient Solutions, not dictated     8            THE WITNESS: Yeah, can you rephrase?
  9    by Navient Corporation.                               9   Can you say that again?
 10            BY MR. JABBOUR:                              10            BY MR. JABBOUR:
 11         Q So has Navient Corporation ever --            11        Q Sure. So earlier today you referenced
 12    Navient Corporation's never said that there's any    12   flowcharts that describe Navient's processes. How
 13    sort of profitability or revenue target that         13   does Navient Solutions go about -- there are
 14    Navient Solutions is expected to reach?              14   obviously certain repayment options listed on the
 15            MR. PAIKIN: Object to form,                  15   flowcharts and a description of what -- how the
 16    overbroad, beyond the scope of topic 2.              16   repayment options are supposed to be used for
 17            THE WITNESS: Not that I'm aware of.          17   different categories of borrowers.
 18            BY MR. JABBOUR:                              18            How does Navient Solutions make those
 19         Q Other than the contract between               19   determinations?
 20    Navient Corporation and Navient Solutions that       20            MR. PAIKIN: Object to form. I don't
 21    assigns servicing duties to Navient Solutions, are   21   know what documents or flowcharts you're referring
 22    there any other documents that define the            22   to, or whether you've accurately described
 23    relationship between the two parties with respect    23   anything.
 24    to the servicing contract?                           24            THE WITNESS: So if a borrower were to
 25            MR. PAIKIN: Can you read back that           25   call in requesting assistance, our representatives


                                                                                               20 (Pages 77 to 80)
                                      For The Record, Inc.
                         (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case 3:17-cv-00101-RDM Document 511-3 Filed 07/16/20 Page 4 of 4


                                                                                165
 1                      CERTIFICATE    OF NOTARY    PUBLIC

 2          I,       DAWN A. JAQUES,    a Notary    Public ln and for

 3    the District        of Columbia,    before whom the foregoing

 4    deposition        was taken, do hereby       certify that witness

 5    whose testimony        appears    in the foregoing       pages was

 6    duly sworn by me; that the testimony              of said witness

 7    was taMen by me in shorthand             at the time and place
                 I
                 I

 8         ,
      mentlone d in the caption
                 I
                                         hereof    and thereafter
                 I
 9    reduced        to typewriting    under my supervision;        that

10    said deposition        is a true record of the testimony

11    given by said witness;           that I am neither       counsel

12     for, related       to, nor employed     by any of the parties

13    to the action        in which this deposition          is taken;

14    and, further,        that I am not a relative          or employee

15    of any attorney        or counsel    employed    by the parties

16    thereto,        nor financially    or otherwise      interested      in

17    the outcome        of the actions.

18

19
                                         (;\
                                         r) Oiu71)    CU
                                                                /
                                                               #~1£fp;r:J
                                        Dawn A. Jaques, ~R,   LR
20                                      Notary Public in and for
                                        District of Columbia
21
      My commission expires:
22    January 14, 2020
